 



Exhibit 10.20
[FORM FOR DIRECTORS]
STOCK OPTION CERTIFICATE
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

                  Grant Date   Option Shares   Exercise Price   Expiration Date
  Type of Option
 
               

     1. Option Grant.
THIS CERTIFIES THAT, on the Grant Date set forth above American Medical Systems
Holdings, Inc., a Delaware corporation (the “Company”) has granted to:
(the “Participant”)
the right and option (the right to purchase any one share of Stock hereunder
being an “Option”) to purchase from the Company the number of shares of the
Company’s common stock, par value $.0l per share (“Stock”), set forth above (the
“Option Shares”) at any time during the period commencing on the date of this
Certificate and ending on the expiration date set forth above (the “Expiration
Date”).
     2. Subject to Plan. The Options have been granted under the American
Medical Systems Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”) and the
terms of the Plan are incorporated herein by reference. In the event of any
conflict or inconsistency between this Certificate and the Plan, the provisions
of the Plan shall control. All capitalized terms used but not otherwise
expressly defined in this Certificate shall have the meaning ascribed to them in
the Plan.
     3. Option Exercise Price. Each of the Options shall have a per share
exercise price equal to the exercise price set forth above (the “Exercise
Price”) and shall constitute a “Non-Statutory Stock Option.
     4. Limitations on Exercise of Options.
          (a) Except as otherwise provided in this Certificate or in the Plan,
and for so long as the Participant serves on the Board of Directors of the
Company, the Options shall vest and shall be exercisable as to the Option Shares
during the term of service on the Board of Directors in the amount of shares and
on the dates set forth on Exhibit A hereto.
          (b) The Committee shall have the authority to modify the vesting and
exercisability of any or all of the then-unvested Options as and in the manner
set forth in the Plan.
     5. Termination of Service. Subject specifically to the authority of the
Committee under Section 12.4 of the Plan:
          (a) If, prior to the Expiration Date, the Participant’s service as a
member of the Board of Directors is terminated for any reason other than Cause,
the Options shall remain exercisable until the earlier of the Expiration Date or
five (5) years after such date of termination (the “Date of Termination”) to the
extent the Options were vested and exercisable as of the Date of Termination.
          (b) If, prior to the Expiration Date, the Participant’s service as a
member of the Board of Directors is terminated for Cause, (i) unless otherwise
provided by the Board, the Options, to the extent not exercised as of the Date
of Termination, shall lapse and be canceled, and (ii) all shares of Stock
received pursuant to an exercise of the Options after such termination, in
contravention of subsection (i) above, may be purchased by the Company at its
discretion for the exercise price of such shares paid by the Participant.

 



--------------------------------------------------------------------------------



 



          (c) After the expiration of any exercise period described in any of
Sections 5(a) through (b) above, the Options shall terminate together with all
of the Participant’s rights hereunder, to the extent not previously exercised.
     6. Change in Control. If a Change in Control occurs, then all Options shall
vest and be immediately exercisable in full immediately prior to the Change in
Control and shall remain exercisable for the periods set forth in Section 5.
     7. Effects of Actions Constituting Cause. Notwithstanding anything in this
Certificate or the Plan to the contrary, in the event that the Participant is
determined by the Committee, acting in its sole discretion, to have committed
any action which would constitute Cause, irrespective of whether such action or
the Committee’s determination occurs before or after termination of such
Participant’s service as a member of the Board of Directors, this Certificate
and all rights of the Participant under this Certificate and the Plan shall
terminate and be forfeited without notice of any kind. The Committee may defer
the exercise of the Options hereunder for a period of up to forty-five (45) days
in order for the Committee to make any determination as to the existence of
Cause.
     8. Breach of Confidentiality, Non-Compete or Non-Solicitation.
Notwithstanding anything in this Certificate or the Plan to the contrary, in the
event that the Participant materially breaches the terms of any confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary, whether such breach occurs before or after termination of the
Participant’s service as a member of the Board of Directors, the Committee in
its sole discretion may require the Participant to surrender shares of Stock
received, and to disgorge any profits made or realized, in connection with the
Options or issued upon the exercise or vesting of the Options.
     9. Manner of Option Exercise
          (a) Notice. The Options shall be exercised by delivering written
notice to the Company (Attention: HR Stock Administration Staff) stating the
number of shares of Stock to be purchased, the person or persons in whose name
the shares of Stock are to be registered and each such person’s address and
social security number. Such notice shall not be effective unless accompanied by
the full purchase price for all shares to be purchased, and any applicable
amounts withheld in accordance with Section 13 of the Plan.
          (b) Payment. At the time of exercise of the Option, the Participant
must pay the total purchase price of the Option Shares to be purchased entirely
in cash (including a check, bank draft or money order, payable to the order of
the Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a promissory
note (on terms acceptable to the Committee in its sole discretion) or a Broker
Exercise Notice or Previously Acquired Shares, or by a combination of such
methods. In the event the Participant is permitted to pay the total purchase
price of the Option in whole or in part with Previously Acquired Shares, the
value of such shares will be equal to their Fair Market Value on the date of
exercise of the Option.
     10. Rights as Stockholder. The Participant or a transferee of the Options
shall have no rights as a stockholder with respect to any shares covered by the
Options until he shall have become the holder of record of such shares (and the
Company shall use its reasonable best efforts to cause the Participant promptly
to become the holder of record of such shares), and, except as otherwise
provided in the Plan, no adjustment shall be made for dividends or distributions
or other rights in respect of such shares for which the record date is prior to
the date upon which he shall become the holder or record thereof.
     11. Participant. Whenever the word “Participant” is used in any provision
of this Certificate under circumstances where the provision should logically be
construed to apply to the executors, the administrators, legal representatives
or the person or persons to whom the Options may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
     12. Binding Effect. This Certificate shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.

          Dated:   AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
 
       
 
  By:    
 
       
 
             
 
      Martin J. Emerson
 
      President and Chief Executive Officer

 